Per Curiam:
The only question here is whether there was sufficient evidence of negligence on the part of the defendant company to submit to the jury. The court below said there was not, in answer to the defendant’s point, and directed a verdict in its favor. The contention of the plaintiffs was that the standard in question was defective, and that it had jumped out of the socket and lost its purchase. But this contention was a mere theory; it was contradicted by the plaintiffs’ own witnesses, and was, moreover, in direct conflict with well-known laws of mechanics. Even if the standard was loose in the socket, yet, as there was a downward bearing upon it, we do not see how it could possibly jump or bounce out. The evidence on both sides plainly shows that the standard broke off in the socket, and, with this fact practically undisputed by the evidence, the plaintiffs had no case. It is not difficult to see how the accident occurred. It is not necessary, however, for us to discuss that subject. It is sufficient to say that there is no evidence in the case which would justify a jury in finding that it was the result of negligence on the part of the defendant.
Affirmed.